Citation Nr: 0837806	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disabilities.   
 
2.  Entitlement to service connection for bilateral 
claudication and ischemia of the lower extremities.   
 
3.  Entitlement to service connection for a testicular 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1961 to May 1964, 
from August 1964 to August 1970, and from January 1971 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and April 2004 RO rating 
decisions.  The July 2000 RO decision denied service 
connection for bilateral hip disabilities and for a 
testicular disorder (claimed as varicose veins of the 
testicles).  The April 2004 RO decision denied service 
connection for bilateral claudication and ischemia of the 
lower extremities.  

The Board observes that the April 2004 RO decision addressed 
the issues involving the bilateral hip disabilities and 
testicular disorder on the basis of whether new and material 
evidence had been received to reopen those claims.  The RO 
reopened and denied the veteran's claim for service 
connection for bilateral hip disabilities and reopened and 
denied his claim for service connection for a testicular 
disorder.  The Board observes, however, that while service 
connection for bilateral hip disabilities and for a 
testicular disorder were denied in the July 2000 RO decision 
(noted above), those denials were not final.  In fact, in 
April 2001, the veteran filed a timely notice of disagreement 
as to the July 2000 denial of those claims.  See 38 C.F.R. 
§ 20.201, 20.302.  Additionally, the Board notes that a prior 
May 1992 RO decision denied service connection for right 
testicular pain.  The Board notes, however, that the 
veteran's current claim was for a testicular disorder 
(claimed as varicose veins of the testicles).  Therefore, the 
Board observes that the July 2000 RO decision (noted above) 
was not final as to the claims for entitlement to service 
connection for bilateral hip disabilities and for a 
testicular disorder and those claims have been pending since 
that time.  The Board also notes that there is no prejudice 
to the veteran in addressing these issues on a de novo basis.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Additionally, the Board notes that a June 2005 RO rating 
decision denied service connection for sleep apnea and for a 
thyroid disorder.  The veteran filed a notice of disagreement 
in November 2005 and statement of the case was issued in 
October 2006.  The record does not reflect that a timely 
substantive appeal has been submitted as to those issues.  
Thus, the Board does not have jurisdiction over those claims.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  

In a September 2006 statement, the veteran raised an issue as 
to the disability compensation award concerning his spouse.  
That issue is not before the Board at this time and is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for bilateral 
claudication and ischemia of the lower extremities and for a 
testicular disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Any bilateral hip problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current bilateral hip disabilities began many years 
after service and were not caused by any incident of service.


CONCLUSION OF LAW

Bilateral hip disabilities were not incurred in or aggravated 
by service.  38 C.F.R. 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in July 2000, 
correspondence in February 2002, correspondence in June 2002, 
a rating decision in April 2004, and correspondence in July 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a September 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has bilateral hip disabilities 
that are related to his periods of service.  

As noted above, the veteran had active service from June 1961 
to May 1964, from August 1964 to August 1970, and from 
January 1971 to February 1991.  The service medical records 
for the veteran's first two periods of service from June 1961 
to May 1964 and from August 1964 to August 1970 show no 
complaints, findings, or diagnoses of any right or left hip 
disabilities.  

His service medical records for his third period of service 
from January 1971 to February 1991 indicate that he was 
treated for hip complaints on two occasions.  An April 1987 
emergency care and treatment report noted that the veteran 
complained of acute left hip pain for two days.  The 
impression was disc disease, L5-S1, left.  Another April 1987 
entry noted that the veteran complained of shooting pain in 
the left buttocks that radiated to the toes of the left foot.  
It was noted that the veteran had a history of hip distress 
since 1980.  The assessment was possible disc disease.  The 
September 1990 separation examination report included a 
notation that the veteran's lower extremities were abnormal.  
It was noted that the veteran had bilateral knee pain with 
tendonitis and arthritis and patellofemoral syndrome.  No 
right or left hip disabilities were diagnosed.  Chronic 
bilateral hip disabilities were not diagnosed during the 
veteran's periods of service.  

The first post-service evidence of record of any right or 
left hip disability is in September 1997, many years after 
the veteran's separation from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A September 1997 report from Landstuhl Regional Medical 
Center indicated that the veteran had polyarthritic pains in 
the knee and ankles for the past few years and in the right 
hip for ten years.  The assessment was polyarthritic pain.  A 
September 2002 report from that facility noted that the 
veteran had a positive history of osteoarthritis of the hips.  
The assessment included osteoarthritis.  

A private December 2002 magnetic resonance imaging study 
(MRI), as to the veteran's hips, from Associate Practice of 
Radiology, Nuclear Medicine, and Radiation Therapy, noted 
that there were discrete signs of coxarthrotis, left, 
somewhat more than the right, without indication of 
inflammatory activation.  It was noted that further MRI 
findings in both of the veteran's hips and the pelvic organs 
were unremarkable.  

A February 2004 report from Landstuhl Regional Medical Center 
noted that the veteran had severe chronic bilateral hip pain 
likely due to obesity and soft tissue inflammation.  It was 
noted that hip X-rays were normal.  The assessment included 
right hip greater trochantitis, degenerative changes, and hip 
capsule irritation.  March 2004 treatment entries from such 
facility related a diagnosis of right hip greater 
trochantitis.  

A December 2004 statement from Dr. W. Hack indicated that the 
veteran had been suffering from degenerative joint disease of 
the right hip.  Dr. Hack stated that a radiological 
evaluation showed a loss of joint space and that the clinical 
findings indicated that the veteran had severe restriction of 
his range of motion in combination with considerable pain.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a September 1997 report from 
Landstuhl Regional Medical Center noted that the veteran had 
polyarthritic pain in the right hip for ten years.  The Board 
notes that such statement was apparently based on a history 
provided by the veteran.  The Board observes, however, that 
such statement was nothing more than a recitation of the 
veteran's belief.  As such, it is not probative in linking 
any present bilateral hip disabilities with his periods of 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the 
transcriber is a medical professional).  

The Board notes that the evidence as a whole provides no 
continuity of symptomatology of any bilateral hip 
disabilities since the veteran's periods of service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  Nor are any such disabilities otherwise adequately 
medically linked to an incident of service.  There is no 
indication from a medical source that any right or left hip 
problems during the veteran's periods of service may be 
reasonably associated with his current bilateral hip 
disabilities many years later.  The medical evidence does not 
suggest that the veteran's current bilateral hip disabilities 
are related to his periods of service.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that his present bilateral hip 
disabilities began years after his periods of service, 
without relationship to any periods service.  

The veteran has alleged in statements that his current 
bilateral hip disabilities had their onset during his periods 
of service.  As a layperson, however, the veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any right or left hip problems during service were acute 
and transitory and resolved without residual disability, and 
that the current claimed bilateral hip disabilities began 
many years after the veteran's periods of service and were 
not caused by any incident of service.  The Board concludes 
that bilateral hip disabilities were not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hip disabilities is denied.  




REMAND

The remaining issues on appeal are claims for entitlement to 
service connection for bilateral claudication and ischemia of 
the lower extremities and for a testicular disorder.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

As to the veteran's claim for service connection for a 
bilateral claudication and ischemia of the lower extremities, 
the Board observes that his service medical records for his 
first two periods of service from June 1961 to May 1964 and 
from August 1964 to August 1970, do not show treatment for 
any right or left leg problems including any claudication or 
ischemia.  The service medical records for the veteran's 
third period of service from January 1971 to February 1991 
show treatment for numerous right and left leg complaints, 
but not specifically for any claudication for ischemia of the 
lower extremities.  

Post-service private and VA treatment records show treatment 
for bilateral claudication and ischemia of the lower 
extremities.  For example, an August 2001 private report from 
Radiology Associates, LLP, noted that the veteran had a 
history of bilateral claudication and ischemia of the left 
toes.  The impression was that the small vessel disease of 
the calf on the left side was diffuse and that lesser disease 
was seen on the right side.  It was also noted that the left 
profunda had a flow pattern indicating that there probably 
was disease at its origin or in the common femoral.  

A November 2007 diabetes mellitus examination for the VA 
related diagnoses including small arterial vessel disease, 
left greater than right, in the lower legs.  It was noted 
that such disorder was diagnosed in August 2001.  The 
examiner noted that such was causally related to mechanical 
and hypertensive angiopathy since 1970 and aggravated by 
diabetes mellitus since 1990, re-diagnosed in 2005.  
Superficial varicose veins were also diagnosed.  

The Board observes that the veteran is service-connected for 
disorders including diabetes mellitus, diabetic neuropathy of 
the lower extremities, and for hypertension with aortic 
calcification and coronary artery disease.  It is unclear 
whether the examiner reviewed the veteran's entire claims 
file in providing his opinion as to the veteran's small 
arterial vessel disease of the lower extremities.  The 
examiner solely referred to some service medical records in 
terms of the records that were reviewed.  No opinion was 
provided as to the diagnosed varicose veins.  Although the 
veteran has not claimed service connection for bilateral 
claudication and ischemia of the lower extremities on a 
secondary basis, the Board is of the view that secondary 
service connection should be considered as to this issue.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder, as to his claim for service connection 
for bilateral claudication and ischemia of the lower 
extremities.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

As to the veteran's claim for service connection for a 
testicular disorder, the Board notes that the service medical 
records for his first period of service from June 1961 to May 
1964 show no treatment for any testicular problems.  The 
service medical records for the veteran's periods of service 
from August 1964 to August 1970 and from January 1971 to 
February 1991, do show treatment for testicular problems, 
such as epididymitis and testicular pain, on numerous 
occasions during both of those periods of service.  

Post-service private and VA treatment records also show 
treatment for testicular problems on numerous occasions.  For 
example, a May 2007 genitourinary examination report for the 
VA related diagnoses including induration right epididymis 
and a right spermatocele.  

The veteran should also be afforded a VA examination as to 
his claim for service connection for a testicular disorder.  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
claudication and ischemia of the lower 
extremities and for testicular problems 
since April 2006.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Schedule the veteran for a VA 
cardiovascular examination by a physician 
to determine the nature and etiology of 
his claimed claudication and ischemia of 
the lower extremities.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
diagnose all current vascular disorders 
of the lower extremities.  Based on a 
review of the claims file, examination of 
the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater 
probability) that any diagnosed vascular 
disorders of the lower extremities, to 
specifically include claudication and 
ischemia, are etiologically related to 
the veteran's periods of service.  If 
not, the examiner should then opine as to 
whether the veteran's service-connected 
disorders, such as his service-connected 
heart disorder and diabetes mellitus, 
caused or aggravated (permanently 
worsened beyond the natural progression) 
any vascular disorders of the lower 
extremities, to specifically include 
claudication and ischemia, and if so, the 
extent to which they are aggravated.  

3.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed testicular disorder.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should 
diagnose all current testicular 
disorders.  Based on a review of the 
claims file, examination of the veteran, 
and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any currently diagnosed testicular 
disorders are etiologically related to 
the veteran's periods of service.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for bilateral claudication and 
ischemia of the lower extremities and for 
a testicular disorder.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.    

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


